Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Although it is acknowledged that provisional application 62/760,319 does contain disclosure regarding a microlattice, this provisional application provides support for only claims 1-4 and 11.  As such, for the aforementioned claims, any document with a respective reference date before 13 November 2018 is deemed to be prior art.  For all other claims (viz. claims 5-10; and claims 12-20) any document with a respective reference date before 10 September 2019 is deemed to be prior art.  Specifically, it is noted that provisional application 62/760,319 does not contain support for the following
-interior angle in the microlattice (subject matter recited in claim 9 and 12-20);
-uniformity of cross-section of the filaments (subject matter recited in claim 10); and
-various properties and dimensions of the microlattice structure (subject matter recited in claims 5-8).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 requires a plurality of filaments to intersect each other to create a plurality of end nodes and a plurality of mid nodes.  Independent claim 12 requires a plurality of filaments to be interconnected to each other in such a manner at 1) a first end node and a second end node (viz. two end nodes) and 2) at least one mid node.
The issue of indefiniteness arises from the usage of the term “each other”, for “each other” has the following definition:
Used to indicate that a relationship or an action is reciprocal among the members of the set referred to by the antecedent (American Heritage Dictionary, emphasis added).
As such this would require any end node and any mid node to be all constituted by the same filaments.  In a simplified rendering, this would look like the configuration below.

    PNG
    media_image1.png
    278
    362
    media_image1.png
    Greyscale


However, as illustrated in various figures, it is clear that what is illustrate above (showing filaments intersecting each other at two or more nodes) is not what is disclosed (see e.g. Fig. 2 of the instant application).  Therefore, it is unclear if Applicant truly wishes to require filaments to intersect each other at two or more nodes, or if Applicant merely requires that each node (whether an end node or a mid node) is formed by at least two (or three) filaments of the plurality of filaments.  The latter interpretation definitely appears to be more aligned with Applicant’s intent (see e.g. various figures) and is considered to represent what is required by the claims.
As claims 2-11 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-11 are also held to be rejected.
As claims 13-20 depend on claim 12, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 12, claims 13-20 are also held to be rejected.

Claim 2 is separately rejected under 35 U.S.C. 112(b) for the following reasons.  First, the word “one” appears to be missing in front of “material” in “at least material layer”, thereby making subsequent reference of “the at least one material layer” lacking antecedent basis; next “impact” in “microlattice impact layer” appears extraneous.  Next, it is not clear if the additional material layer is part of the microlattice layer, or if it is something appended to the microlattice layer.  For purpose of claim interpretation, either is deemed plausible.
Claims 4 and 20 are separately rejected under 35 U.S.C. 112(b), because it is not clear if each claim requires each end node to have at least three intersecting filaments, or if it requires the totality of all end nodes to have at least three intersecting filaments.  For purpose of claim interpretation, either is deemed plausible.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of these claims recite in the alternative subject matters that are 1) non-overlapping and 2) fully complementary.  For instance, solid and hollow constitute the entire set when it comes to solidity of an object, and an object that is solid be definition is not hollow.  As such, the respective limitations of each of the identified claims does not further limit the respective claim on which the identified claim depends.  
As claim 10 does not further limit claim 1, prior art reading on claim 1 reads on claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
It is hereby noted that should Applicant split any of the identified claims into two different claims, wherein each of which covers one of the non-overlapping subject matter (e.g. one claim directed to a hollow cross-section and another to a solid cross-section), such an amendment would trigger a subsequent election of species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2013/0273347 A1 (“Jacobsen”).
Considering claims 1 and 10, Jacobsen discloses a microtruss layer that may form a portion of a helmet, the microtruss layer comprising a plurality of intersecting struts (Jacobsen ¶ 0029-0036).  In particular, it is clear from the various figures of the reference (e.g. id. Figs. 1a (reproduced infra), 2c, and 5d), the microtruss layer comprises nodes at respective opposing surfaces thereof and at a central location thereof.  It is abundantly clear that the various embodiments in Jacobsen (e.g. id. Fig. 7) anticipate claim 1.

    PNG
    media_image2.png
    444
    660
    media_image2.png
    Greyscale

Considering claims 2 and 3, either layer 740 or layer 1020 reads on a material layer (id. Fig. 10), and the aforementioned layer 1020 is perforated, as layer 1020 is an open microtruss layer.
Considering claim 4, this feature is shown in, inter alia, Figs. 2c and 10 of the reference.
Considering claim 6, Jacobsen discloses that the struts have aspect ratio of 5-15 (id. ¶ 0079).
Considering claim 11, Figs. 13-15 of the reference show contoured surfaces designed to complement a part of a wearer’s body.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Jacobsen, as applied to claim 1 above.
Claims 12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Jacobsen
Considering claim 9, given the specific intended use (sporting goods such as helmets) and design morphology (microlattice structure), Jacobsen is clearly analogous.  Jacobsen discloses angles of 45 to 70 degrees (id. ¶ 0080), which falls within the claimed range.  Alternatively, with broader teaching of angle of inclination of 45 to 90 degrees and specific disclosure of 60 degrees (id. ¶ 0094 and 0102), the claim is also anticipated or rendered obvious.  Under the latter, it would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Considering claims 7 and 8, as the reference is substantially similar to the instant application at least in 1) intended use, 2) morphology (microlattice having end nodes and mid nodes), and 3) material composition of the microlattice (e.g. polymeric material), and as the reference further discloses that the microtruss structure disclosed therein may be tailored to have the desired mechanical properties (Jacobsen ¶ 0115), the claimed properties either naturally flow from the express embodiments per se or from modifications suggested (by relying upon the design principles disclosed in ¶ 0090-0115 of the reference).  Jacobsen thus anticipates or renders obvious claims 7 and 8.

Considering claim 12, this claim is more specific than claim 9, in that the former expressly recites the spatial relationship of the end nodes and the mid node.  However, at least Figs. 1a, 2c (showing a plurality of unit cells, each having respective top, middle, and bottom nodes), and 5d of the reference show just this, and the claimed angles are also either anticipated or obvious.
Considering claim 15, Jacobsen discloses that the struts have aspect ratio of 5-15 (id. ¶ 0079).
Considering claim 18, Figs. 13-15 of the reference show contoured surfaces designed to complement a part of a wearer’s body.
Considering claim 19, layer 740 and layer 1020 are located on respective opposing surfaces of a microtruss layer (id. Fig. 10).  Alternatively, a wearer-adjacent layer of Spandex® or Gore-Tex® material can also be deemed to be a material layer opposing layer 740 (id. ¶ 0117).
Considering claim 20, this feature is shown in, inter alia, Figs. 2c and 10 of the reference.
Considering claims 16 and 17, as the reference is substantially similar to the instant application at least in 1) intended use, 2) morphology (microlattice having end nodes and mid nodes), and 3) material composition of the microlattice (e.g. polymeric material), and as the reference further discloses that the microtruss structure disclosed therein may be tailored to have the desired mechanical properties (id. ¶ 0115), the claimed properties either naturally flow from the express embodiments per se or from modifications suggested (by relying upon the design principles disclosed in ¶ 0090-0115 of the reference).  Jacobsen thus anticipates or renders obvious claims 16 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 14 are respectively rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen, as respectively applied to claims 1 and 12 above.
Considering claims 5 and 14, Jacobsen discloses that the struts has diameter of 10 µm to 10 mm (78 µm2 to 78 mm2), which overlaps the claimed range; id. ¶ 0078.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen, as applied to claim 12 above, and further in view of WO 2017/173396 A1 (referenced below using its counterpart U.S. publication U.S. 2019/0111658 A1 “Gupta”).
Considering claim 13, Jacobsen as discussed above is silent regarding the provision of a foam layer.
However, in the art of cushioning material, it is known to integrate a lattice structure with a foam structure to form a composite cushioning.  This is taught in Gupta (Gupta ¶ 0052-0055 and Fig. 2A).  Gupta is analogous, as it is from the same field of endeavor as that of the instant application (cushioning material comprising lattice structure).  Person having ordinary skill in the art has reasonable expectation of success that the teachings of Gupta could be applied to that of Jacobsen, as Jacobsen essentially discloses one component of the composite cushioning of Gupta.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have appended a foam material to the microtruss layer of Jacobsen, for the reasons discussed in Gupta (id. ¶ 0003-0005 and 0096).

Concluding Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of U.S. 2016/0160952 A1 (“Schaedler”) and U.S. 2016/0302496 A1 (“Ferrara”, being the U.S. counterpart to WO 2015/103634 A2 cited in the IDS) can at least anticipate claim 1 and render obvious claim 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. Jim Yang/Primary Examiner, Art Unit 1781